 448DECISIONSOF NATIONALLABOR RELATIONS BOARDFlambeau Plastics CorporationandLocal No. 380,International Union,Allied Industrial Workers ofAmerica,AFL-CIO. Case 30-CA-633FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJune 27, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING, JENKINS,AND ZAGORIAUpon a charge filed on August11, 1967, byLocal No.380, InternationalUnion, AlliedIndustri-alWorkers of America,AFL-CIO,herein calledthe Union,theGeneralCounsel ofthe NationalLaborRelations Board,by theRegional Directorfor Region 30, issued a complaintdated October26, 1967,alleging that Flambeau PlasticsCorpora-tion, herein called the Respondent,had engaged inand was engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and(3) and Sec-tion 2(6) and(7) of the NationalLaborRelationsAct, as amended.Copies ofthe charge,complaint,and notice of hearing were duly served on theRespondent and the Union.The complaint alleges that on or aboutJuly 20,1967, certain employees of Respondent who en-gaged in an unfair labor practice strike made appli-cation for reinstatement to their former or substan-tiallyequivalent positions,and that since on oraboutJuly 24,1967, Respondent has refused toreinstate them in violation of Section 8(a)(1) and(3) of theAct. On November 9, 1967,Respondentfiled its answer denying commission of the unfairlabor practices alleged.On November15,1967,allparties to thisproceeding entered into a stipulationby which theywaived a hearing before a Trial Examiner andagreed to submit the case to the Board for findingsof fact,conclusions of law,and an order, basedupon a record consisting of the charge,the com-plaint,the answer, the exhibits,and a stipulation offacts.On November17, 1967,the Board approvedthe stipulation and ordered the proceedings trans-ferred to the Board.Thereafter,the General Coun-sel, the Respondent,and theUnion filedbriefs withthe Board.'Upon the entire record in this case, the Boardmakes the following:The Respondent's request for oral argument is hereby denied as, in ouropinion, the record, including the stipulation and briefs, adequatelypresents theissuesand positions of the parties.The Respondent,a Wisconsin corporation, main-tains its principal office and plant in Baraboo,Wisconsin,where it is engaged inthe manufacture,sale, and distributionof plastic products.Duringthe calendaryearpreceding executionof the stipu-lation,a representativeperiod,Respondent, in thecourse andconduct ofits businessoperations, soldand shipped,in interstate commerce,productsvalued in excessof $50,000 to points outside theState of Wisconsin.We find,as stipulated by theparties, that Respondent is an employer engaged incommercewithin themeaning ofSection 2(6) and(7) of the Act, and that it will effectuate the poli-ciesof the Actto assert jurisdiction herein.11.THE ORGANIZATION INVOLVEDLocal No.380, InternationalUnion, Allied Indus-trialWorkersof America, AFL-CIO,is a labor or-ganization as defined in Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe facts,stipulated by the parties,show that onMarch 5,1963, the Union was certified as the ex-clusive bargaining agent of the Respondent's em-ployees in a production and maintenance unit attheRespondent'sBaraboo,Wisconsin,plant.Thereafter, the Respondent committed several un-fair labor practices.'Approximately 2 years following the Union's cer-tification,the parties entered into a 1-year collec-tive-bargaining agreement.In the springof 1966,before and during negotiations for a successoragreement,the Respondent again engaged in cer-tain unfair labor practices,' including,inter alia, arefusal to bargain in good faith.On June 15, 1966,approximately 61 employees struck in protest ofthese unfair labor practices,and the Union filedcharges."Three months after the strike began, onSeptember 15, 1966,theRespondent withdrewrecognition from the Union on the ground thatRespondent doubted theUnion's continued majori-ty status,and the Union amended its earlier chargesto allege that this withdrawal of recognition was un-'Flambeau Plastics Corporanpn,151 N LRB 591'Flambeau Plastics Corporation,167 NLRB 735.' /bid172 NLRB No. 33 FLAMBEAU PLASTICS CORP.449lawful.On May 25, 1967, Trial Examiner EugeneDixon issued a decision finding that the Employerhad engaged in several unfairlaborpractices, in-cluding unlawfully withdrawing recognition fromtheUnionduring thestrikewhich the Trial Ex-aminer found to have been caused by the unfairlabor practices.5The Union, on July 18, 1967, advised Respon-dent that the strike would end on July 20, 1967,and demanded a resumption of bargaining. On July20, 1967, the day designated by the Union as thelastday of the strike, each of the strikers in-dividually sent an identical "Application for Rein-statement" to the Respondent, subject to "the un-derstanding that Flambeau Plastics will continue torecognize and commence bargaining with my dulydesignated bargaining representative."The Respondent answered separately to theUnion and to the strikers on July 24, 1967. To theUnion, Respondent wrote that he continued todoubt its majoritystatus.To the strikers, theRespondent wrote that he would "consider an un-conditional offer" that they be reinstated.On July 26, 1967, the strikers wrote to theRespondent again, reiterating their request for rein-statement conditioned upon resumed recognition ofand bargainingwith the Union. The Respondentreplied to themagainon July 3 1, 1967, in effect re-jecting their request for reinstatement because itwas conditioned upon resumed recognition of theUnion,but suggestingthat the validity of thewithdrawal of recognition be resolved by litigation.The single issue in this case is whether theRespondent violated Section 8(a)(3) and (1) by re-jecting the strikers' reinstatement applicationswhich were expressly made subject to the "un-derstanding" set out above. The determination ofthat issue turns on whether, in the particular cir-cumstances of this case, the applications are to beviewed as conditional or as unconditional. TheBoard has long held that unfair labor practicestrikers are entitled to reinstatement to their formeror substantially equivalent jobs when they make un-conditional applications therefor,' but, subject tocertain exceptions not here relevant, that it is notunlawful for an employer to reject requests for rein-statement which are conditioned upon the em-ployer's agreement to remedy unfair labor practicesthat caused the strike or prolonged it.7 On the factsbefore us, we find that the unfair labor practicestrikers' requests for reinstatement were condi-tional.The two sets of requests for reinstatementexplicitly conditioned the strikers' return to workon the Respondent's agreement to resume bargain-ing with the Union. The Respondent's rejection ofthose requests was explicitly based on its un-willingnessto accept that condition, for it expressedwillingness to reinstate the strikers and to leave thedetermination of the validity of its conduct to theprocesses of the Act. Accordingly, we concludethat the Respondent's refusal to grant reinstatementwas not violative of the Act.Indeed, if Respondent had waited until a dayafter the strikers had returned before unlawfullywithdrawing recognition, and if the employees hadthen resumed their strike in protest against that un-fair labor practice, the new strike would again havebeen an unfair labor practice strike, and no "back-pay" would have accrued to the strikers. Wecan see nodifference between employees' continu-ing to strike in protest against a refusal to bargainwhich occurred during an unfair labor practicestrike and a new strike to protest the new unfairlabor practice.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.'TXD-278-67BSee, e.g.,Fansteel MetallurgicalCorporation, 5NLRB 930, 945,enforcement denied on other grounds98 F.2d 375 (C A. 7), 306 U.S 240.JesusFoundries, /tic, 101 NLRB 1642354-126 O-LT - 73 -pt. 1 - 30